DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received 6/23/22 was entered into the record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lo et al. US 11,072,509 (“Lo”).
 	Regarding claim 1, Lo disclosed a sheet stop mechanism comprising: 
 	a sheet stopper (320) formed on a sheet stacking surface (310) that receives a sheet discharged from a sheet discharge port (see at least Figure 12 and the paragraph bridging columns 1 and 2), the sheet stacking surface extending from a wall in a sheet discharge direction and gradually ascending toward its tip, the wall extending downward from the sheet discharge port (Figures 3 and 4); and 
 	a support mechanism (330) configured to support the sheet stopper to be rotatable between a stored state (column 3, lines 32-33) and a standing state (Figure 4), wherein in the stored state, the sheet stopper is stored in the sheet stacking surface, and in the standing state, the sheet stopper stands from the sheet stacking surface diagonally upward toward a downstream in the sheet discharge direction at a predetermined angle (see at least column 3, lines 25-31), wherein
 	when the sheet stopper is in the standing state, a leading tip end part of the sheet may ride over the sheet stopper, thereby allowing the sheet stopper to prevent the sheet from slipping down from the sheet stacking surface toward the downstream in the sheet discharge direction (see also MPEP 2114 and 2115), and
 	when the sheet stopper is in the standing state, the support mechanism supports the sheet stopper in such a manner that the angle formed between the sheet stopper and the sheet stacking surface becomes small as sheets stacked on the sheet stacking surface increase in number (see the resilient arrangement shown in Figure 5).
	Regarding claim 8, Lo disclosed an image forming apparatus comprising: 
 	a sheet conveyance device configured to convey a sheet along a sheet conveyance path and discharge the sheet from a sheet discharge port of the sheet conveyance path; a print device configured to form an image on the sheet conveyed along the sheet conveyance path; a discharge tray configured to receive the sheet discharged from the sheet discharge port; and the sheet stop mechanism according to claim 1 provided in the discharge tray (see column 5, lines 13-27).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Horita et al. US 9,630,788 (“Horita”).
 	Regarding claim 2, Lo disclosed the support mechanism includes: 
 	an attachment recess provided at a downstream end of the sheet stacking surface in the sheet discharge direction (possibly shown in Figure 3, nonetheless shown in Figure 6, of which Lo teaches as another example and working similar to the other embodiment), the sheet stopper being attached to the attachment recess; 
 	a rotation support portion (Figure 5) provided in the attachment recess and configured to support the sheet stopper;
	a friction portion (see Figure 5) provided upstream of the rotation support portion in the sheet discharge direction in the attachment recess, wherein the friction portion holds the sheet stopper at a first acute angle with respect to the sheet stacking surface by a friction force generated by contact with the base end portion of the sheet stopper in the upright state (Figures 4 and 5).
 	Lo does not appear to show the supported portion as claimed.
 	Horita teaches a support mechanism including an attachment recess provided at a downstream end of a sheet stacking surface in a sheet discharge direction (Figures 8 and 9), a sheet stopper (56) being attached to the attachment recess in such a manner that the sheet stopper can rotate around a pair of supported portions formed close to a base end portion of the sheet stopper (see Figure 17) the base end portion being an end portion of the sheet stopper in the stored state on a downstream side in the sheet discharge direction. 
 	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the teachings of Horita within Lo to securely mount the stopper in a pivotable manner.
	Regarding claim 3, Lo teaches sliding against the friction, but dos not teach the restricting portion downstream as claimed.
 	Horita teaches the support mechanism further includes a restriction portion provided downstream of the rotation support portion in the sheet discharge direction in the attachment recess (see Figures 8 and 9) such that if a large force acts on the base end portion, the sheet stopper rotates in a direction where an acute angle formed between the sheet stopper and the sheet stacking surface becomes small, the restriction portion restricts a rotation of the sheet stopper by abutting on a part of the sheet stopper, and holds the sheet stopper at a second acute angle with respect to the sheet stacking surface, the second acute angle being smaller than the first acute angle (see at least Figures 8 and 9.
 	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the teachings of Horita within Lo to use a downstream restricting portion to protect the stopper from being pushed beyond a desired position.
   	Regarding claim 4, Lo disclosed the support mechanism includes: 
 	an attachment recess (as mentioned above) provided at a downstream end of the sheet stacking surface in the sheet discharge direction, the sheet stopper being attached to the attachment recess; 
 	a rotation support portion (Figure 5) provided in the attachment; and 
 	an elastic support portion provided upstream of the rotation support portion in the sheet discharge direction in the attachment recess (Figure 5), wherein the elastic support portion comes in contact with the base end portion of the sheet stopper in the standing state, and is elastically deformed in a predetermined retracting direction from a reference position at which the elastic support portion holds the sheet stopper at a first acute angle with respect to the sheet stacking surface (see at least Figure 5).  
	Lo does not appear to show the supported portion as claimed.
 	Horita teaches a support mechanism including an attachment recess provided at a downstream end of a sheet stacking surface in a sheet discharge direction (Figures 8 and 9), a sheet stopper (56) being attached to the attachment recess in such a manner that the sheet stopper can rotate around a pair of supported portions formed close to a base end portion of the sheet stopper (see Figure 17) the base end portion being an end portion of the sheet stopper in the stored state on a downstream side in the sheet discharge direction. 
 	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the teachings of Horita within Lo to securely mount the stopper in a pivotable manner.
 	Regarding claim 5, Lo teaches the elastic support portion is elastically deformed in the retracting direction with sheet stopper rotation, but dos not teach the restricting portion downstream as claimed.
 	Horita teaches the support mechanism further includes a restriction portion provided downstream of the rotation support portion in the sheet discharge direction in the attachment recess (see Figures 8 and 9) such that if a large force acts on the base end portion, the sheet stopper rotates in a direction where an acute angle formed between the sheet stopper and the sheet stacking surface becomes small, the restriction portion restricts a rotation of the sheet stopper by abutting on a part of the sheet stopper, and holds the sheet stopper at a second acute angle with respect to the sheet stacking surface, the second acute angle being smaller than the first acute angle (see at least Figures 8 and 9.
 	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the teachings of Horita within Lo to use a downstream restricting portion to protect the stopper from being pushed beyond a desired position.
 	Regarding claim 6, Lo disclosed the support mechanism includes: 
 	an attachment recess provided at a downstream end of the sheet stacking surface in the sheet discharge direction (as mentioned above), the sheet stopper being attached to the attachment recess; 
 	a rotation support portion provided in the attachment recess (as discussed above); and 
 	a contact displacement portion provided upstream of the rotation support portion in the sheet discharge direction in the attachment recess, wherein the contact displacement portion comes in contact with the base end portion of the sheet stopper in the standing state (seen in Figure 5), and is displaced in a predetermined retracting direction from a reference position at which the contact displacement portion holds the sheet stopper at a first acute angle with respect to the sheet stacking surface (see at least Figure 5).  
 	Lo does not appear to show the supported portion as claimed.
 	Horita teaches a support mechanism including an attachment recess provided at a downstream end of a sheet stacking surface in a sheet discharge direction (Figures 8 and 9), a sheet stopper (56) being attached to the attachment recess in such a manner that the sheet stopper can rotate around a pair of supported portions formed close to a base end portion of the sheet stopper (see Figure 17) the base end portion being an end portion of the sheet stopper in the stored state on a downstream side in the sheet discharge direction. 
 	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the teachings of Horita within Lo to securely mount the stopper in a pivotable manner.
 	Regarding claim 7, Lo disclosed the support mechanism further includes: 
 	an elastically biasing portion (344) configured to hold the contact displacement portion at the reference position by applying an elastic force to the contact displacement portion until a load of a plurality of sheets is applied to a tip end portion of the sheet stopper and the contact displacement portion receives a pressing force exceeding a predetermined upper-limit pressure from the base end portion in the retracting direction (see Figure 5); and 
 	a restriction portion (324) configured to, when the contact displacement portion is displaced in the retracting direction from the reference position and the sheet stopper rotates in a direction where an acute angle formed between the sheet stopper and the sheet stacking surface becomes small, abut on a part of the sheet stopper and hold the sheet stopper at a second acute angle with respect to the sheet stacking surface, the second acute angle being smaller than the first acute angle.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Yamamoto US 8,857,812 (“Yamamoto”).  Lo disclosed the limitations of claim 8 as listed above but did not appear to show the same placement of components as claimed.  Yamamoto teaches a lower unit (2) including a print device and a sheet conveyance device (Figures 1 and 2); and an upper unit including an image reading device configured to read an image from a document sheet (see Figures 1 and 2), the upper unit being located above the lower unit and connected with the lower unit, wherein the discharge tray is formed on an upper surface of the lower unit and faces a lower surface of the upper unit (see Figures 1 and 2).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the teachings of Yamamoto within Lo to use the reading unit and image forming unit in the taught manner for easy access as is well known in the art.

Response to Arguments
Applicant's arguments filed 6/23/22 have been fully considered but they are not persuasive.
Applicant alleges that Lo fails to teach a configuration that would permit a leading tip end part of a sheet to ride over a sheet stopper.  The Examiner disagrees. While features of an apparatus may be recited either structurally or functionally, if an examiner explains that a functional limitation is a characteristic of the prior art, the burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on.  That is to say, apparatus claims cover what a device is, not what a device does.  MPEP 2114.  Therefore, a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Id.  Here, all the structure of claim was demonstrated as anticipated by the prior art.
Moreover, highlighting a difference of the material or article worked upon by an apparatus does not distinguish the apparatus claims from the prior art. See MPEP 2115. The apparatus of the prior art was demonstrated as anticipating the claimed invention notwithstanding any allegations that the lengths of articles worked upon are different.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653